Citation Nr: 9915771	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to December 
1945.

A December 1972 RO rating decision denied service connection 
for a heart condition, and the veteran did not appeal.  This 
matter comes to the Board from a March 1998 RO rating 
decision that determined that the veteran submitted new and 
material evidence to reopen the claim, but then denied 
entitlement to service connection.  The veteran submitted a 
notice of disagreement in April 1998, and the RO issued a 
statement of the case in May 1998.  The veteran submitted a 
substantive appeal in May 1998.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1972, service 
connection for a heart condition was denied.

2.  Some of the evidence received since the 1972 RO denial of 
service connection for a heart condition has not previously 
been submitted to VA, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in conjunction 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  Supraventricular tachycardia was present prior to the 
veteran's entry into service, as demonstrated by a medical 
opinion to the effect that it is a congenital disorder with 
episodes intermittently throughout the veteran's lifetime, 
and by the veteran's own reported description of pre-service 
episodes in service medical records.

4.  The veteran's pre-existing heart condition did not 
increase in severity during service.



CONCLUSIONS OF LAW

1.  The unappealed 1972 RO decision, denying service 
connection for a heart condition, was final.  38 U.S.C.A. 
§ 4005; 38 C.F.R. §§ 19.118, 19.129(a) (as in effect in 
1972).

2.  Evidence submitted since the unappealed 1972 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).

3.  The presumption of soundness at service entrance is 
rebutted by clear and unmistakable evidence that a heart 
condition pre-existed the veteran's entry into service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

4.  A heart condition was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.306(b) (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1944 to December 
1945.

Service medical records at the time of enlistment in November 
1944 report a normal cardiovascular system.

Service medical records reveal that the veteran was examined 
for complaints of heart skipping in December 1944 and in 
January 1945.  He reported a history of his present illness 
from three years earlier, at which time he had an attack and 
was told by a physician that his heart beat was 180 beats per 
minute.  The veteran also reported many attacks since then, 
approximately three to four months apart; that the attacks 
last approximately 45 minutes; and that the attacks come on 
spontaneously and stop the same way.  The examiner's 
impression was no organic disease, and the veteran was 
allowed to return to duty.

An x-ray taken in October 1945 showed the cardiovascular 
shadow to be well within normal limits of size and shape.  A 
report of an electrocardiogram done in October 1945 noted a 
diagnosis of paroxysmal tachycardia (supraventricular).

Service medical records at the time of separation in December 
1945 report a normal cardiovascular system.

The evidence of record at the time of the unappealed 1972 RO 
rating decision consisted primarily of service medical 
records.

Evidence submitted since the unappealed 1972 RO rating 
decision includes the following (further described below, as 
pertinent):  a 1980 statement from the veteran; a 1996 
medical report by Dr. P. B. Kapadia; hospital and medical 
treatment records for 1996; a 1997 statement from the 
veteran's wife; a 1997 statement from the veteran; 1997 
letters from the veteran's son; a 1997 medical opinion by Dr. 
James J. Merrill; and 1998 statements from the veteran.


B.  Whether New And Material Evidence Has Been
 Submitted To Reopen A Claim

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.160(d) (1998).  The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse 1972 rating decision, 
denying service connection for a heart condition, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio, 1 Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1972 RO rating decision, the evidence of record 
showed that the veteran was treated for heart symptoms in 
service, but that organic heart disease was not identified.  
But there was no medical evidence of a heart condition 
thereafter.  The evidence added to the record after the 1972 
RO rating decision includes a medical opinion from Dr. James 
J. Merrill to the effect that the veteran has had continuing 
episodes of supraventricular tachycardia intermittently 
throughout his life; and that the veteran is currently being 
treating for his fast heart beats, which is extremely likely 
the condition that he experienced during active service.  The 
evidence also shows that he required a pacemaker for this 
problem, establishing the presence of organic heart disease.  
This evidence must be considered to fairly evaluate the 
merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
December 1972 RO rating decision, the application to reopen 
the claim for service connection for a heart condition was 
correctly granted by the RO.


C.  Entitlement To Service Connection For A Heart Condition

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded and no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Elkins v. West, 12 Vet. 
App. 209 (1999).
 
Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (1998).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
heart condition clearly and unmistakably pre-existed service 
based on all relevant evidence of record.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).

In this case, the medical opinion of Dr. Miller reflects that 
he has reviewed the veteran's service medical records and 
that the ECG from service clearly shows evidence of 
supraventricular tachycardia.  Dr. Miller states that this is 
a congenital cardiac disorder, and that the veteran has had 
episodes of supraventricular tachycardia intermittently 
throughout his life.  Service medical records also reveal 
that the veteran reported having such an attack nearly three 
years prior to service, with additional attacks every three 
or four months since then.  Together, this evidence-
consisting of Dr. Miller's acknowledgment of intermittent 
episodes of supraventricular tachycardia throughout the 
veteran's life and of the veteran's own admission of a pre-
service history of heart trouble during medical evaluations 
in 1944 and 1945-clearly and unmistakably shows that the 
veteran's heart condition existed prior to entry into 
service.  38 C.F.R. § 3.304(b)(2); Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  Thus, the presumption of soundness is 
rebutted.

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate  during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

A review of the record shows that the veteran was treated for 
his heart condition in service, and that he was allowed to 
return to active duty following treatment.  At separation 
from service in 1945, the veteran's cardiovascular system was 
noted to be normal.  Service medical records do not show that 
the veteran's pre-existing heart condition increased in 
severity during service.  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  See Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) (citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)).

Post-service medical records show that the veteran was 
hospitalized in 1996 with a history of paroxysmal 
supraventricular tachycardia, and underwent a pacemaker 
implantation at that time.  The veteran reported a history of 
palpitations dating back to 1945, and that over the years he 
has noticed the occasional sensation that his heart was 
racing and beating fast.  He also reported in 1996 that 
approximately one year ago, he felt that the frequency of the 
palpitations was increasing.  While this evidence indicates 
that the veteran had an increase in his supraventricular 
tachycardia many years post-service, it does not show any 
increase of his pre-existing heart condition during active 
service.  Neither do the medical opinions of Dr. Miller and 
Dr. Kapadia support the contention that the veteran's heart 
condition was aggravated by service.
 
Statements of the veteran and his wife are to the effect that 
the veteran's heart condition worsened in service.  The 
veteran states that he was treated for heart trouble in 
service and was told to rest and take it easy, and that if 
his symptoms continued, he was to return for a discharge.  
The veteran states that his heart trouble continued to bother 
him, but that he had only a few months remaining in service 
and that he tried to manage as best as he could.  The 
veteran's wife states that the veteran sought further medical 
treatment following discharge from service from approximately 
ten physicians, but that none was able to assist him with his 
heart trouble.  While the veteran's and his wife's assertions 
are presumed credible, this lay evidence is not sufficient to 
support a claim based on aggravation of a disability in 
service.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the medical and other evidence clearly and unmistakably 
indicates that the veteran had a pre-service heart condition; 
but that the condition underwent no increase in service.  
Hence, the preponderance of the evidence is against the claim 
for service connection for a heart condition, and the claim 
is denied.

Since the preponderance of the evidence is against the claim 
for service connection for a heart condition, the benefit of 
the doubt doctrine is not for application. 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart condition is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

